Case 6:20-cv-06039-BAB Document 20               Filed 06/03/21 Page 1 of 1 PageID #: 1005




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

JAMIE WRIGHT                                                                         PLAINTIFF

vs.                                 Civil No. 6:20-cv-06039

COMMISSIONER, SOCIAL                                                               DEFENDANT
SECURITY ADMINISTRATION

                                          JUDGMENT
       Comes now the Court in accordance with the Memorandum Opinion entered in the above-

styled case on today’s date, and hereby considers, orders, and adjudicates that the decision of the

Commissioner of the Social Security Administration is AFFIRMED, and Plaintiff’s Complaint is

hereby dismissed with prejudice.

       ENTERED this 3rd day of June 2021.

                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE
